EhatwiN, J.
(dissenting). Three reasons are given in the majority opinion why the judgment below must be reversed, each involving the sufficiency of the evidence. These reasons are: (1) that the set-screw was not so located as to be danger-out to employees in the discharge of their duties; (2) that the plaintiff was provided with a safe place in which to do his work and chose an unsafe one, in consequence of which he received his injuries; (3) that the set-screw in question did not cause the injury. In attacking the findings of the jury as not supported by the evidence on these points the majority opinion recognizes the well settled rule that if there is any credible evidence to support a finding of the jury it cannot be disturbed, and also recognizes the equally well settled rule that where the trial court, on motion to set aside the verdict as contrary to the evidence, approves it, the judgment of the court below should not be reversed unless clearly wrong. In view of these established rules and also recognizing the further rule referred' to in the majority opinion, that “physical situations and impossibilities speak much more weightily than the vocal utterance of any witness,” I am of the opinion that *354the verdict is well supported by the evidence, therefore the judgment should be affirmed. I shall consider the three propositions referred to in their order.
1. The finding that the set-screw was so located as to be dangerous to employees in the discharge of their duties in my opinion is amply supported by the evidence. It is said in the, majority op inion that the set-screw was entirely out of reach of the employees in the discharge of their duties, since it was eleven feet above the basement floor, and that there was no occasion to go near it except to oil the bearings of the sprocket wheel shaft. But it was necessary in oiling the sprocket wheel to go within a few inches of the set-screw. Whatever way the plaintiff took to go to the place of oiling was not material upon the question of whether the set-screw was so located as to be dangerous to employees in the discharge of their duties, if it was necessary in the discharge of their duties for employees to be at such place, and such place was in fact dangerous because of the unguarded set-screw. When plaintiff oiled the journal, which it was his duty to do, he was within a few inches of the set-screw. He had to go to it either by going up on the inside and walking on the timbers to it, or by going up on the outside and reaching it from the plank on that side. Neither on the inside nor the outside could the point be reached so as to do the oiling without coming in close proximity with the set-screw. If, as I shall hereafter undertake to show, the use of the plank in doing the oiling was authorized by the defendant and reasonably safe for the purpose of reaching the place of oiling, and the set-screw was so located as to be dangerous when plaintiff was so in close proximity to it, then it was the duty of the defendant to guard it. As a matter of fact, the set-screw being south of the oil cup, plaintiff would be nearer to it when oiling from the south side than when oiling from the north side, where he was at the time of the injury. Moreover, it appears from the evidence that it was rather dark at the place in ques*355tion. So it seems clear nnder tlie authorities that the evidence was ample to 'warrant the jury in finding that the set-screw was so located as to he dangerous to employees in the discharge of their duties. Miller v. Kimberly & Clark Co. 137 Wis. 138, 118 N. W. 536; Chopin v. Combined Locks P. Co. 134 Wis. 35, 114 N. W. 95; Walker v. Simmons Mfg. Co. 131 Wis. 542, 111 N. W. 694; Kreider v. Wis. River P. & P. Co. 110 Wis. 645, 86 N. W. 662.
In Kreider v. Wis. River P. & P. Co., supra, the court, after referring to several cases in this court, said: “Most of the cases leave it to the jury to say whether the unguarded shaft or gearing was so located as to he dangerous.”
In Walker v. Simmons Mfg. Co., supra, the set-screw in question was in a shaft some nine feet above the floor, in a place where it was contended it could interfere with no one and where no person had any right to go in the discharge of his duties, and that the injured party was outside of his allotted territory when injured; hut the court held that the question of whether the set-screw was so located as to he dangerous was a jury question.
In Chopin v. Combined Locks P. Co., supra, the same contention was made as in the preceding case, and it further appeared from the evidence that at the time of the injury there was another way in which the injured party could have reached the place of performance of his duties without passing hy the set-screw, and that the only duty which would require an employee to he near the set-screw was in oiling, and it was held that whether or not the set-screw was so located as to he dangerous to employees in the discharge of their duties was a jury question.
In Miller v. Kimberly & Clark Co., supra, there was evidence that the defective shafting was suspended so high above the working floor as to be beyond the reach of servants in the discharge of their duties, hut that the servant in the performance of some of his duties occasionally, as the master knew, *356■would walk upon timbers in the vicinity of the unguarded shafting. It was held that the master ought reasonably to have apprehended that the condition of the shafting endangered the servants. In this case also the injured person had to go out of his ordinary course in order to come in contact with the set-screw.
2. Regarding the contributory negligence of the plaintiff the majority opinion holds that plaintiff was guilty of negligence which contributed to his injury in not approaching the tightener from the south side or going up in what was called the inside way. While it is true that plaintiff did ascend on the south side and do the oiling for several months by going up that way, there is ample evidence to support the findings that after some remodeling and improvements in the mill plaintiff placed the plank in question, upon which, in connection with a ladder, he approached the tightener, and that this mode of doing the work was permitted by defendant and was a more convenient and safer way than the manner in which he formerly had done it, and that he continued to do his work by going up on the north side for a month before the injury. It also appears from the testimony that before plaintiff put' up the plank on the north side he informed the millwright that he intended to do so and told him that it would be handier to do the oiling in that way, and that the millwright said, “I don’t care,” or “Do as you please.” So I think there is ample evidence that this appliance to enable oiling from the outside was put up with the knowledge and consent of the defendant’s millwright. I think the evidence is ample also to warrant the jury in finding that the outside way of oiling, by going up upon the plank, was at least as safe, if not safer, than the inside way. Plaintiff so testified and also testified to various chains, saws, flying splinters, timber, and divers other things which had to be encountered when doing the oiling by going up on the inside. Besides, a platform extended only part of the distance and he had to walk upon timbers in going to the *357place of oiling. He testified, in reply to a question as to whether the outside way of doing the oiling was the more dangerous, “No, sir; it was more danger from the inside than from the outside where I was caught.”
Plaintiff gave considerable evidence in detail respecting the dangers which he encountered in going up the inside way. He testified in effect that a saw was from twelve to fourteen inches from him in oiling the tightener and that there were all kinds of chains and shafting there; that in order to get to the place where he worked at the tightener he went half 'way on the platform and the rest of the way on the timbers, which were usually covered with sawdust. Sometimes in going up to oil the tightener he would be so close to the chains that they would rub against his side; that he had nothing to stand upon when he went up behind except the timbers; nothing to take hold of, only put his hand on the frame of the tightener, and that the saw which worked on the slash table threw pieces of wood and slivers with much force.
Stress is also placed on the fact that the evidence conclusively shows that plaintiff was guilty of contributory negligence in getting down from the tightener frame in the manner he did. It appears from the evidence that he was obliged to get from the plank onto the tightener frame as he did in order to do the oiling; that for a month before the injury he had been getting down from the tightener frame after oiling by first stepping from the lower timber of the frame onto the timber below and then onto the plank, which was from fourteen to sixteen inches north of and parallel with the timber, but that on the day in question he could not get a foothold on the timber because of the accumulation of frozen sawdust, and that he then moved westward on the timber, putting his left arm around the tightener frame and holding onto the sawdust spout with his right hand. It was about twelve inches from this spout to the sprocket wheel. He moved in this way, as the evidence tends to show, for the purpose of *358reaching a point where lie could get a foothold on the timber and get onto the plank and thus proceed upon it to the west tightener. Had it not been for the frozen sawdust on the timber parallel with the plank and about eight inches below the lower timber of the tightener frame on which he stood, he would have gone on the plank in the usual way. Plaintiff testified that he did not intend to work his way out on the timber to the other tightener; that he had to get out on the plank to get to the next tightener and did not intend to go along the timber to the other tightener.
It is obvious from plaintiff’s evidence that it was dangerous at least for him to attempt to get onto the plank from the tightener frame. He says he could not; that since he could not get a foothold below, together with interference by a timber above near his shoulders, he could not turn around so as to get onto the plank without first getting a foothold on the timber which was parallel with the plank; that he could not turn around in the position he was in when he tried to get off the frame; that there was no other way to do the oiling except from the inside, which was more dangerous. It seems to me clear, therefore, that in the situation in which plaintiff was placed, upon the evidence, it was for the jury to say whether the plaintiff was not in the exercise of ordinary care and guilty of no negligence in moving his foot west of the sawdust spout in order to get a firm footing and thus get upon the plank from a point west of the spout. He testified that the method of getting down was to get onto the timber, then turn around and step out upon the plank, then proceed along the plank to the other tightener, which was located about five feet west of the east tightener. A very vivid picture of plaintiff on the tightener frame and his recklessness in assuming such a position is painted by the writer of the majority opinion. But there is abundance of evidence to the effect that the inside way was more dangerous than the outside way which was pursued by plaintiff for a month before the injury and, as plaintiff *359says, with, the knowledge and consent of defendant. Under sec. 1636jj, Stats. (Supp. 1906: Laws of 1905, eh. 303), assumption of risk is ont of the case (Monaghan v. Northwestern F. Co. 140 Wis. 457, 122 N. W. 1066; Lind v. Uniform S. & P. Co. 140 Wis. 183, 120 N. W. 839); and whether the plaintiff was otherwise guilty of negligence contributing to the injury was for the jury. Miller v. Kimberly & Clark Co. 137 Wis. 138, 118 N. W. 536; Chopin v. Combined Locks P. Co. 134 Wis. 35, 114 N. W. 95; Walker v. Simmons Mfg. Co. 131 Wis. 542, 111 N. W. 694; Klotz v. Power & M. M. Co. 136 Wis. 107, 116 N. W. 770; Novak v. Nordberg Mfg. Co. 141 Wis. 298, 124 N. W. 282; Clary v. C., M. & St. P. R. Co. 141 Wis. 411, 123 N. W. 649; Lipsky v. C. Reiss C. Co. 136 Wis. 307, 117 N. W. 803; Grimm v. Milwaukee E. R. & L. Co. 138 Wis. 44, 119 N. W. 833.
In Richmond & D. R. Co. v. Powers, 149 U. S. 43, at page 45 the court said:
“It is well settled that where there is uncertainty as to the existence of either negligence or contributory negligence, the question is not one of law, but of fact, and to be settled by a jury; and this, whether the uncertainty arises from a conflict in the testimony, or because the facts being undisputed, fair-minded men will honestly draw different conclusions from them.”
3. It is also held in the majority opinion that the evidence is not sufficient to support the finding of the jury to the effect that the set-screw did the injury to plaintiff’s foot. On this point as on the others heretofore treated I think there is am abundance of evidence, and that while it is evidence, in the main, from the mouths of witnesses, it is not against physical facts, nor is it incredible. It is said in the majority opinion, “at best the evidence does net more than warrant the merest conjecture that the set-screw reached the foot which was injured.” This is a very strong statement in face of the fact that there is positive testimony of a witness other than plaint*360iff, apparently credible, to the effect that the foot was caught fast under the collar in which the set-screw was located and that he helped to release the foot.
It is true there is some conflict in plaintiff’s evidence regarding how he got his foot caught. He first speaks of it being caught in the sprocket wheel, but afterwards explains that only the toe of his rubber was caught in the sprocket wheel and that his instep was caught under the collar and as the shaft turned the set-screw gouged out his instep. Of course if the foot was caught in the sprocket wheel and immediately stopped it and was not in contact with the set-screw, there could be no gouging out of the foot as testified. But it will be remembered that the sprocket wheel and collar in which the set-screw was situate were only about two or three inches apart, and the toe of the rubber might easily be in the sprocket wheel and the set-screw and collar in contact with the instep at the same time, and the toe of the rubber and heavy footwear worn at the time, together with the instep crowded under the collar, might have stopped the sprocket wheel and shaft, as it appears from the evidence the sprocket wheel did stop after the set-screw had revolved several'times and gouged out plaintiff’s foot. It is also said in the majority opinion that it was impossible for the screw to reach the foot because the collar was revolving in a cut-out place in the timber, and that it was physically impossible for the foot to have been under the shaft between the timber and the sprocket wheel, because it must have gone in at right angles, and that in no other way could it have gotten into the machinery and stopped it. There is evidence that the sprocket wheel was eight and one-half inches in diameter from point to point of the sprocket prongs and that the prongs were one and one-half inches long and the shaft was two inches in diameter. This would give about three inches projection beyond the surface of the shaft to the point of the sprocket prongs, and the collar was one and one-half inches from the shaft out, and the set-screw extended *361beyond the collar about three-fourths of an inch, or out nearly as far from the shaft as the sprocket wheel. So from this it will be seen that even if the contact of the foot was at right angles when the toe of the rubber was in the sprocket wheel and probably between the prongs, the instep would be in contact with the set-screw. Besides, it is by no means clear that the foot reached the shaft at right angles. It also appears that a timber under the shaft was gouged or dished out so as to make room for the collar to revolve, but the extent of this dishing out does not appear definitely from the evidence. However, the plaintiff testified that his foot was between the shaft and the timber, and every time the set-screw came around it dug into his instep and dug out about two or three inches wide of the instep. The witness Peterson testified that plaintiff’s right foot was fast under the collay and was not fastened in the sprocket wheel at all and that a set-screw projected from the collar five-eighths of an indi at least. The foot was in so it could not be pulled out; they did not take the shaft out of the box, but “pried her up with a handspike, sprung her.” True, there is some conflict as to whether the top was taken off the box to get the shaft up. Peterson says it was not taken off, and plaintiff testified that his foot was gotten out “by taking the top casting off and prying the shaft up, on account of that shaft was under another bigger shaft further out.” [Whether the top of the box was taken off or whether the foot was taken out by prying and springing the shaft was a jury question. The plaintiff in his complaint and by his evidence seems to rest his case on negligence of defendant to guard the set-screw. It would seem that if the defendant was negligent in maintaining the unguarded set-screw it was likewise negligent in maintaining the unguarded sprocket wheel and chain. Sec. 1636y, Stats. (1898), is quite broad and requires the owner or manager to securely guard or fence all belting, shafting, gearing, hoists, fly-wheels, elevators and drums therein which are so located as to be dangerous. This *362language 'would seem to be broad enough, to cover a sprocket, wheel operating on a shaft with a sprocket chain upon it when so located as to be dangerous to employees in the discharge of their duties. But even if we confine the negligence strictly within the terms of the complaint, namely, an unguarded setscrew, we think the evidence sufficient.
After a careful reading of all the evidence and with due regard for the majority opinion I cannot bring myself to the conclusion that the findings of the jury are not supported by the evidence. In this conclusion I am supported by the learned and able judge who tried the case and two members of this court, as well as the rule of this court to the effect that findings of the jury can be disturbed only in cases where reasonable minds can come to but one conclusion.
I am authorized to say that Justice Siebeokeb and Justice Timlin concur in the foregoing dissenting opinion,
A motion that the mandate be modified so as to provide for a new tidal was denied April 5, 1911.